DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/01/2020. Claims 1-14 are cancelled. Claims 15-32 are pending and an action on the merits is as follows.	
Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,514,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2020, with respect to claims 15-32 have been fully considered and are persuasive. Specifically the applicant has filed a terminal disclaimer which has been approved.  The rejections of claims 15-32 are hereby withdrawn.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 15; specifically, the prior art fails to teach or suggest a Projection System “wherein the reflector includes a plurality of incidence openings, and a plurality of emission openings, a light of the light source module goes through from the plurality of incidence openings to the plurality of emission openings, the light from the plurality of emission openings illuminate the display panel, the plurality of incidence openings includes a first incidence opening, and a second incidence opening which is adjacent to the first incidence opening, the plurality’ of emission openings includes a first emission opening, and a second emission opening which is adjacent to the first emission opening, the first emission opening and 
Regarding claims 16-23, these claims are allowable for the reasons given for claim 15 and because of their dependency status on claim 15.
Regarding claim 24, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 24; specifically, the prior art fails to teach or suggest a Projection System “wherein the reflector includes a plurality of incidence openings, and a plurality of emission openings, a light from the light source module goes through from the plurality of incidence openings to the plurality of emission openings, the light from the plurality of emission openings illuminate the display panel, brightness of the light from each one of the plurality of emission openings is controlled independently, the plurality of incidence openings includes a first incidence opening and a second incidence opening which is adjacent to the first incidence opening, the plurality of emission openings includes a first emission opening, and a second emission opening which is adjacent to the first emission opening, a first wall is bordered between the first emission opening and the second emission opening, a space is formed between the first incidence opening and the second incidence opening the first wall has a metallic surface” in combination with other features of the present claimed invention.
Regarding claims 25-32, these claims are allowable for the reasons given for claim 24 and because of their dependency status on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879